                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


ERIC NAHODIL,

                  Plaintiff,
                                            Case No. 19-10332
vs.
                                            HON. GEORGE CARAM STEEH
NORFOLK SOUTHERN RAILWAY CO.,

                  Defendant,

and

NORFOLK SOUTHERN RAILWAY CO.

                  Third-Party Plaintiff,

vs.

JEROME PERNELL, JR.,

              Third-Party Defendant.
___________________________________/

      ORDER SETTING ASIDE CLERK’S ENTRY OF DEFAULT
    [ECF No. 19] AND GRANTING THIRD-PARTY DEFENDANT’S
 REQUEST FOR EXTENTION OF TIME TO FILE ANSWER [ECF No. 20]

      Third-party plaintiff, Norfolk Southern Railway Co. (“Norfolk”), filed its

third-party complaint against Mr. Jerome Pernell, Jr. on March 18, 2019.

A certificate of service was filed with the court on April 16, 2019, showing

personal service on Mr. Pernell at 21101 Atlantic Avenue, Warren, MI on


                                      -1-
April 4, 2019 [ECF No. 16]. Norfolk sought clerk’s entry of default, which

was entered as to Mr. Pernell on May 1, 2019 for failure to answer [ECF

No. 19]. This matter comes before the court on third-party defendant

Jerome Pernell, Jr.’s request for extension of time to file an answer to the

third-party complaint.

      The court construes Mr. Pernell’s request as a motion to set aside

entry of default. Norfolk opposes Mr. Pernell’s request, pointing out that

he fails to address the requirements to set aside a default pursuant to Fed.

R. Civ. P. 55(c). In support of its contention that service upon Mr. Pernell

was proper, Norfolk submits the affidavit of its process server which states

that he served an individual who identified himself as Jerome Pernell at

21106 Atlantic Avenue on April 4, 2019. Mr. Pernell, who is not

represented by counsel, submits a letter from his property management

company stating that he vacated the Atlantic Avenue residence on January

31, 2019. Plaintiff, Eric Nahodil, concurs is setting aside entry of default

against Mr. Pernell [ECF No. 24].

      Given Mr. Pernell’s knowledge of the proceedings and his request to

file an answer to the third-party complaint, the court finds no prejudice to

third-party plaintiff and exercises its discretion to set aside entry of default.

Two months have passed since Mr. Pernell made his request, providing


                                       -2-
him ample time to gather information pertaining to his case and to find

counsel if desired. Mr. Pernell’s answer to the third-party complaint will be

due on or before August 9, 2019.

      Now, therefore,

      IT IS HEREBY ORDERED that clerk’s entry of default is set aside

and third-party defendant Jerome Pernell Jr. has until August 9, 2019 to file

an answer to the third-party complaint.

Dated: July 23, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                 July 23, 2019, by electronic and/or ordinary mail and also on
                Jerome Pernell, Jr., 23248 Grabar Square, Warren, MI 48092.

                                      s/Barbara Radke
                                        Deputy Clerk




                                            -3-
